Citation Nr: 0834980	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  02-01 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to an effective date prior to September 29, 2000 
for the grant of a 100 percent evaluation for hypothyroidism, 
status post thyroidectomy with depression, weight gain, cold 
intolerance, and sleepiness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1981 to May 1985.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a July 2001 rating 
decision of the Anchorage, Alaska Department of Veterans 
Affairs (VA) Regional Office (RO) that granted a 100 percent 
evaluation for hypothyroidism, effective from September 29, 
2000.  In September 2003, the Board remanded the case for 
further development.  In a decision issued in March 2005, the 
Board denied the veteran's claim for an earlier effective 
date.  The veteran appealed that decision to the Court.  In 
January 2008, the Court issued a Memorandum Decision that 
affirmed in part and set aside the March 2005 Board decision 
and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the Court's 
decision.  

The Veterans Law Judge who issued the March 2005 decision has 
retired and the case has been reassigned to the undersigned.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Court's January 2008 decision found that the veteran's 
argument of clear and unmistakable error (CUE) in a November 
1985 rating decision had not been raised before the Board and 
that the Court did not have jurisdiction to address the 
issue.  The record reflects that this claim was first raised 
before the Court; hence, the RO has not had an opportunity to 
adjudicate the allegation of CUE in the November 1985 rating 
decision and the Board also does not have jurisdiction over 
the CUE claim.  38 C.F.R. § 20.101, 20.200.  As the 
allegation of CUE is inextricably intertwined with the 
earlier effective date issue on appeal, both issues must be 
adequately addressed prior to final adjudication of the 
veteran's claim for an earlier effective date for the 
assignment of a 100 percent evaluation for hypothyroidism.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Court's decision also found that the Board had not 
addressed the veteran's argument regarding whether a January 
1999 rating decision contained CUE because it did not 
consider evidence before it at that time for a claim of 
service connection for obesity as secondary to 
hypothyroidism.  A review of the record reveals that this 
issue was properly before the Board at the time of its March 
2005 decision as it had previously been adjudicated by the 
RO.  However, as a favorable adjudication in the issue of 
whether there was CUE in an earlier November 1985 rating 
decision would render the issue of CUE in the January 1999 
rating decision moot, the issue is inextricably intertwined 
with the claim of CUE in the November 1985 rating decision 
and the effective date issue and must be deferred until those 
claims have been addressed on remand. 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	The RO should adjudicate the claim of 
CUE in the November 1985 rating decision 
and notify the veteran of the decision and 
of his appellate rights.  If the CUE claim 
is denied and the veteran files a timely 
notice of disagreement, the RO should 
issue an appropriate statement of the case 
(SOC) and notify the veteran that the 
matter will be before the Board only if a 
timely substantive appeal is submitted.

2.	The RO should then readjudicate the 
earlier effective date claim for the 
assignment of a 100 percent evaluation for 
hypothyroidism, considering the 
determination in the CUE claim.  If the 
effective date claim remains denied, the 
RO should issue an appropriate 
supplemental SOC and give the veteran and 
his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The purpose of this remand is to implement the mandates from 
the Court's January 2008 decision.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



